                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

TELLY HILLIARD                                )
                       Plaintiff,             )
                                              )
v.                                            )       AMENDED JUDGMENT
                                              )
                                              )       No. 5:18-CV-253-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s consent motion for attorney’s fees under the Equal Access to Justice
Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 12, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,350.00.

This Judgment Filed and Entered on February 12, 2019, and Copies To:

Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing)
Keeya M. Jeffrey (via CM/ECF Notice of Electronic Filing)

February 12, 2019                     PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
